IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARKEITH DANIELS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0688

DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed September 26, 2014.

An appeal from an order of the Public Employees Relations Commission.
Mike Hogan, Chairman.

Cortney D. Hodgen, Tallahassee, for Appellant.

Kambria A.E. Anderson and Todd Studley, Assistant General Counsels,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.